ACCEPTED
                                                                                         03-15-00285-CV
                                                                                                 5578824
                                                                              THIRD COURT OF APPEALS
                                                                                         AUSTIN, TEXAS
                                                                                    6/8/2015 10:50:04 AM
                                                                                       JEFFREY D. KYLE
                                                                                                  CLERK
                                NO. 03-15-00285-CV

                                                                       FILED IN
                      IN THE THIRD COURT OF APPEALS             3rd COURT OF APPEALS
                              AUSTIN, TEXAS                         AUSTIN, TEXAS
                                                                6/8/2015 10:50:04 AM
                                                                  JEFFREY D. KYLE
                                                                        Clerk
                 VOLKSWAGEN GROUP OF AMERICA, INC.
                     AND AUDI OF AMERICA, INC.
                                                                         Appellants
                                          vs.

 JOHN WALKER III, IN HIS OFFICIAL CAPACITY AS CHAIRMAN OF
THE TEXAS DEPARTMENT OF MOTOR VEHICLES BOARD, AND THE
   HONORABLE MICHAEL J. O’MALLEY AND THE HONORABLE
     PENNY A. WILKOV, IN THEIR OFFICIAL CAPACITIES AS
   ADMINISTRATIVE LAW JUDGES FOR THE STATE OFFICE OF
                ADMINISTRATIVE HEARINGS
                                                                          Appellees
      On Appeal from the 201st Judicial District Court, Travis County, Texas
                   Trial Court Cause No. D-1-GN-15-001186
               Honorable Amy Clark Meachum, Presiding Judge

                    APPELLANTS’ UNOPPOSED
 MOTION FOR EXTENSION OF TIME TO FILE APPELLANTS’ BRIEF
__________________________________________________________________

      This first unopposed motion for extension of time to file Appellants’ Brief is

filed by Volkswagen Group of America, Inc. and Audi of America, Inc.

      1.     No rule limits the time within which to file this motion to extend. See

Tex. R. App. P. 38.6(d).

      2.     The Court has the authority under Tex. R. App. P. 38.6(d) to grant

Appellants additional time to file their brief.

      3.     Appellants’ Brief is currently due on June 17, 2015.
      4.     Appellants request an additional 14 days to file their brief, extending

the time until July 1, 2015. No previous extension of time has been granted for the

filing of Appellants’ Brief.

      5.     Appellants require an additional 14 days to file their Appellants’ Brief

because S. Shawn Stephens and James P. Sullivan of the firm of King & Spalding

were very recently engaged by Appellants as appellate counsel and require an

extension to become familiar with the record and the case. More importantly, they

are engaged in a number of other legal proceedings that will require substantial

amounts of their time and will prevent them from completing Appellants’ Brief

before July 1, 2015, including the following briefing deadlines:

            Amedisys, Inc. v. Public Employees’ Retirement System of Mississippi,

             Cause No. 14-1200 in the Supreme Court of the United States —

             Reply brief in support of certiorari petition due June 9, 2015;

            Occidental Chemical Corp. v. LPSC, Cause No. 15-30100 in the

             United States Court of Appeals for the Fifth Circuit — Appellant’s

             brief due June 15, 2015;

            Pettinati v. Henry, Cause No. 2015-CI-05672 in the District Court for

             the 224th Judicial District of Bexar County, Texas — Motion due

             June 16, 2015;

            United Parcel Service, Inc. and Roland Leal v. Robert Scott Rankin,

             Individually, Rachelle Rankin, Individually, and as Next Friend of
                                          2
             Avery Rankin, a Minor, as Next Friend of Kara Rankin, a Minor, and

             as Next Friend of Samuel Rankin, a Minor, No. 04-14-00494-CV, In

             the Fourth Court of Appeals, San Antonio, Texas — Post trial and

             appellate deadlines beginning June 18, 2015;

            EEOC v. Bass Pro Outdoor World, L.L.C., Cause No. 15-20078 in the

             United States Court of Appeals for the Fifth Circuit — Appellant’s

             brief due June 19, 2015; and

            City of Pontiac General Employees’ Retirement System v. Hanger,

             Inc., Cause No. 1:14-cv-1026 in the United States District Court for

             the Western District of Texas — Motion to due June 29, 2015.

                                       Prayer

      For these reasons, Appellants ask the Court to grant a 14 day extension of

time to file their Appellants’ Brief until July 1, 2015, and for such further relief to

which they have shown themselves entitled.




                                          3
    Respectfully submitted,

    KING & SPALDING LLP



    By: /s/ S. Shawn Stephens
    S. Shawn Stephens
    Texas Bar No. 19160060
    sstephens@kslaw.com
    James P. Sullivan
    Texas Bar No. 24070702
    jsullivan@kslaw.com
    1100 Louisiana, Suite 4000
    Houston, Texas 77002
    Telephone: (713) 751-3200
    Facsimile: (713) 751-3290

    Billy M. Donley
    Texas Bar No. 05977085
    Mark E. Smith
    Texas Bar No. 24070639
    BAKER & HOSTETLER LLP
    811 Main Street, Suite 1100
    Houston, Texas 77002
    Telephone: (713) 751-1600
    Facsimile: (713) 751-1717

    Attorneys for Appellants
    Volkswagen Group of America, Inc.
    and Audi of America, Inc.




4
                       CERTIFICATE OF CONFERENCE

     As required by TEX. R. APP. P. 10.1, I conferred with counsel for Appellees.
Counsel for Appellees have communicated to me that they do not oppose this
motion for extension of time.


                                               /s/ S. Shawn Stephens
                                               S. Shawn Stephens

                          CERTIFICATE OF SERVICE

        I certify that on June 8, 2015, I used the Court’s electronic case filing system
to file this Motion for Extension of Time to File Appellants’ Brief and to serve this
document on counsel for appellees as follows:
      Dennis M. McKinney
      Kimberly Fuchs
      Office of the Attorney General of Texas
      Administrative Law Division
      P.O. Box 12548, Capitol Station
      Austin, Texas 78711

      J. Bruce Bennett
      Cardwell, Hart & Bennett, LLP
      807 Brazos, Suite 1001
      Austin, Texas 78701

      Leon V. Komkov
      Komkov, PC
      807 Brazos, Suite 1001
      Austin, Texas 78701

      William R. Crocker
      Attorney at Law
      807 Brazos, Suite 1014
      Austin, Texas 78701


                                               /s/ S. Shawn Stephens
                                               S. Shawn Stephens
                                           5